PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rhee et al.
Application No. 13/848,055
Filed: 20 Mar 2013
For: Early Alert System for Livestock Disease Detection with a Feedlot Fence Crossbar-Embedded RFID Antenna
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed July 12, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

The Office mailed a Notice of Allowance and Fee(s) Due on October 21, 2015, which set a three month period to pay the issue fee. No issue fee being paid by January 21, 2016, this application became abandoned on January 22, 2016. A Notice of Abandonment was mailed on February 4, 2016. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Petitioner has submitted a proper reply to the October 21, 2015 Notice of Allowance in the form of a completed Part B – Fee(s) Transmittal and the $960 issue fee (February 5, 2021), the petition fee of $2100 (February 5, 2021), and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the October 21, 2015 Notice of Allowance, the delay in filing a petition to revive the application, and the delay in filing a grantable petition to revive (February 5, 2021 and July 12, 2021). The entire delay appears to be unintentional. 

After the mailing of this decision, the file will be referred to the Office of Data Management for processing into a patent.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET